DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25th, 2021, has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 12, 13, 15, 16, 20, 21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow (US 2006/0159916 A1), in further view of Jin et al (US 2008/0098805 A1), Hoffman et al (State of Transition Metal Catalysts During Carbon Nanotube Growth), and Jin et al (US 2014/0011013 A1), hereinafter Jin ‘013.

Dubrow does not appear to teach inorganic nanoparticles located only at the distal ends of the protrusions. However, Dubrow acknowledges growing the protrusions using inorganic nanoparticle catalysts, and Dubrow further teaches an embodiment in which materials are located only at the distal ends of the protrusions in order to enable the nanofiber composite structure to function as a probe.
Jin teaches a nanocomposite probe comprising inorganic catalyst nanoparticles located on only the distal ends of the individual nanofibers (Jin: para. [0010] and [0045]). Dubrow and Jin are analogous art because they are related to the same field of endeavor of biological probes comprising a combination of catalyst particles and nanofibers grown by vapor deposition processes. One of ordinary skill in the art would have found it obvious to have formed a catalyst nanoparticle on only on each of the individual distal ends of the nanofibers of Dubrow, using the process of Jin (i.e., by controlling electric 
However, Dubrow and Jin are silent with regards to the incorporation of TiO2 (titanium oxide) nanoparticles.
Hoffmann teaches that transition metal oxides are well known in the art to function as carbon nanotube catalysts (Hoffman: Introduction). As such, titanium oxide nanoparticles, which are transition metal oxide nanoparticles, are functionally equivalent to the other metal oxide carbon nanotube nanoparticle catalysts as disclosed by Dubrow and Jin. Therefore, selection of titanium oxide nanoparticles is insufficient to distinguish the claimed invention over the prior art. The present specification does not state why titanium oxide nanoparticles are chosen, nor does the present specification provide evidence of unexpected results in the selection of titanium oxide nanoparticles. See MPEP 2144.
The present specification indicates that TiO2 is a material which forms a superhydrophilic surface, and therefore the TiO2 of Dubrow, Jin, and Hoffman would have inherently formed a superhydrophilic surface.
Present claim 1 recites “the plurality of the first protrusions are formed by plasma-etching a portion, in which the inorganic particles are not deposited, of the concave portion of the curved surface of the substrate, wherein a longitudinal direction of each of the first protrusions, at the distal end of which the inorganic particle is disposed, is parallel to a direction of the plasma-etching,” but this recitation is product-by-process language. Process language which appears in product claims only limits the claims based on the structure implied by the process language. The claims are not limited to the manipulations of the recited steps. See MPEP 2113.

Jin ‘013 teaches a superomniphobic surface comprising a plurality of nanopillars, the nanopillars being formed by plasma etching on a curved substrate (Jin ‘013: para. [0004], [0015]-[0017], and [0161]). Jin ‘013 teaches that its superomniphobic surface may be curved for the purpose of endowing superomniphobic properties to a curved electronic device (Jin ‘013: para. [0191]). Dubrow, Jin, Hoffman, and Jin ‘013 are analogous art in that they are related to the same field of endeavor of self-cleaning surfaces. A person of ordinary skill in the art would have found it obvious to have made the surface of Dubrow, Jin, and Hoffman curved, in order to enable the formation of superomniphobic curved surfaces as required for curved display devices (Jin ‘013: para. [0191]). It is further noted that any curved surface is capable of collecting oil, and therefore, the structure of the prior art meets the limitation “wherein the concave portion has a curvature configured to collect oil within the curvature.”
Regarding Claim 9, the nanofiber diameter and length ranges from 5 nm to about 1 um (Dubrow: paragraph 134) and from about 2 microns to about 1 mm (Dubrow: paragraph 135), respectively. The fibers also possess an aspect ratio of greater than 1 (Dubrow: paragraph 116, first sentence). These ranges overlap that of the present claim (Diameter: about 1 to about 100 nm; Length: about 1 to about 10,000 nm; Aspect Ratio: about 1 to about 100). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05 (I).
Dubrow further teaches that the diameter, length, and aspect ratio of the nanofibers may be manipulated to control the substrate surface area and the behavior of fluid flowing through the nanofibers (Dubrow: paragraph 138). Therefore, diameter, length, and aspect ratio constitute result-
Regarding Claim 16, Dubrow teaches that the size of the first protrusions 2000 (pixels) and the thickness of the second protrusions 2010 (hedges) may be manipulated (Dubrow: paragraph 239, last sentence). Dubrow additionally teaches that increases in thickness lead to improved absorption of desired moieties, along with improved blocking ability (Dubrow: paragraph 274, second to last sentence). Therefore, the thickness (height) of the second protrusions relative the first protrusions may be adjusted through routine experimentation, in order to discover optimal protrusion thicknesses for absorption of a given moiety. Since the relative heights of the first and second protrusions constitutes result effective variables which are optimizable, differences in the relative heights of the first and second protrusions are insufficient to distinguish the claimed invention from the prior art, absent evidence of criticality.
With regards to claim 20, Dubrow teaches a nanofiber composite structure comprising a substrate with a plurality of protruding nanofibers (Fig. 1B; paragraph 101) which form nanoscale patterns 2000 and 2010 (Fig. 20; paragraph 49; paragraph 238, first sentence). As shown in Fig. 20, the nanopattern is arranged at identical gaps 2020 (paragraph 238, first sentence). It is noted that the pattern 2000 is formed of first protruding nanofibers, and pattern 2010 is formed of second protruding nanofibers. Furthermore, the second protruding nanofibers are formed in a mesh pattern. It is noted that the nanofibers taught by Dubrow further incorporate functional units 120 (paragraph 101). Individual nanofibers may also be patterned, in that they are tiled at a desired orientation angle (paragraph 125). It is noted that if the functional units are indiscriminately disposed on the nanofibers, at least some of the nanofibers will have inorganic particles located at their distal ends. Dubrow further 
Dubrow does not appear to teach inorganic nanoparticles located only at the distal ends of the protrusions. However, Dubrow acknowledges growing the protrusions using inorganic nanoparticle catalysts, and Dubrow further teaches an embodiment in which materials are located only at the distal ends of the protrusions in order to enable the nanofiber composite structure to function as a probe.
Jin teaches a nanocomposite probe comprising inorganic iron nanoparticles located on only the distal ends of the individual nanofibers (Jin: para. [0010], [0017], and [0045]). Dubrow and Jin are analogous art because they are related to the same field of endeavor of biological probes comprising a combination of catalyst particles and nanofibers grown by vapor deposition processes. One of ordinary skill in the art would have found it obvious to have formed a catalyst nanoparticle on only on each of the individual distal ends of the nanofibers of Dubrow, using the process of Jin (i.e., by controlling electric field voltage during the vapor deposition process of Dubrow using the parameters of Jin), in order to prevent complications during imaging and improve the resolution of the nanotube probe (Jin: para. [0010] and [0045]; Figs 10(c) and 10(g)).
Dubrow further teaches the substrate and protrusions as comprising polyethylene terephthalate fibers (Dubrow: para. [0144]).
However, Dubrow and Jin are silent with regards to the incorporation of TiO2 nanoparticles.
Hoffmann teaches that transition metal oxides are well known in the art to function as carbon nanotube catalysts (Hoffman: Introduction). As such, titanium oxide nanoparticles, which are transition metal oxide nanoparticles, are functionally equivalent to the other metal oxide carbon nanotube nanoparticle catalysts as disclosed by Dubrow and Jin. Therefore, selection of titanium oxide nanoparticles is insufficient to distinguish the claimed invention over the prior art. The present specification does not state why titanium oxide nanoparticles are chosen, nor does the present 
Present claim 20 recites “the plurality of the first protrusions are formed by plasma-etching a portion, in which the inorganic particles are not deposited, of the concave portion of the curved surface of the substrate, wherein a longitudinal direction of each of the first protrusions, at the distal end of which the inorganic particle is disposed, is parallel to a direction of the plasma-etching,” but this recitation is product-by-process language. Process language which appears in product claims only limits the claims based on the structure implied by the process language. The claims are not limited to the manipulations of the recited steps. See MPEP 2113.
However, this product-by-process language implies the presence of a curved surface which is capable of undergoing plasma etching to form the first protrusions. Although Dubrow teaches a tubular substrate, such a substrate does not appear capable of undergoing plasma etching to form the claimed protrusions. Jin and Hoffman do not appear to remedy this deficiency.
Jin ‘013 teaches a superomniphobic surface comprising a plurality of nanopillars, the nanopillars being formed by plasma etching on a curved substrate (Jin ‘013: para. [0004], [0015]-[0017], and [0161]). Jin ‘013 teaches that its superomniphobic surface may be curved for the purpose of endowing superomniphobic properties to a curved electronic device (Jin ‘013: para. [0191]). Dubrow, Jin, Hoffman, and Jin ‘013 are analogous art in that they are related to the same field of endeavor of self-cleaning surfaces. A person of ordinary skill in the art would have found it obvious to have made the surface of Dubrow, Jin, and Hoffman curved, in order to enable the formation of superomniphobic curved surfaces as required for curved display devices (Jin ‘013: para. [0191]).
Regarding claim 21, Dubrow discloses the overall nanocomposite structure as comprising at least one surface which has hydrophilicity (Dubrow: para. [0010]).
.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow, Jin, Hoffman, and Jin’013 as applied to claim 1 above, and in further view of Dubrow et al (US 2009/0143227 A1), hereinafter Dubrow '227.
Regarding Claim 7, Dubrow, Jin, Hoffman, and Jin ‘013 teach a nanofiber structure as applied to claim 1 above. Although Dubrow discloses the substrate as comprising a fabric, Dubrow does not disclose the substrate as specifically comprising a nonwoven fabric.
Dubrow ‘227 teaches selection of a substrate comprising a nonwoven fabric layer containing polypropylene (Dubrow ‘227: paragraphs 102 and 152). Dubrow, Jin, Hoffman, Jin ‘013, and Dubrow ‘227 are analogous art because they are related to the same field of endeavor of superhydrophobic nanofibers arranged on substrates. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the nonwoven fabric of Dubrow ‘227 for the fabric of the substrate and protrusions of Dubrow and Jin, in order to provide protection from abrasion, provide flexibility, and allow liquid and vapor flow (Dubrow ‘227: paragraph 152). 



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow, Jin, Hoffman, and Jin ‘013 as applied to claim 1 above, and in further view of Ji et al (US 2010/0291461 A1).
Regarding Claim 14, Dubrow, Jin, Hoffman, and Jin ‘013 teach a nanofiber structure as applied to claim 1 above. However, the prior art are silent with regards to the incorporation of inorganic particles at the ends of only the first protrusions.
Ji et al teaches a combination of hydrophobic and hydrophilic structures (Ji: paragraph 64). Dubrow, Jin, Hoffman, Jin ‘013, and Ji are analogous art because they are related to the same field of endeavor of composites comprising nanoscale surface features (Ji: paragraph 28). It would have been obvious to one of ordinary skill in the art at the time of invention to have placed the particles of Dubrow and Jin on only the first protrusions, and to have left the second protrusions of Dubrow and Jin absent of nanoparticles, in order to create a difference in hydrophilicity which promotes the selective retention of fluid in the first protrusions (Ji: paragraph 64; Dubrow: paragraph 238, first seven sentences).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow, Jin, Hoffman, and Jin ‘013 as applied to claim 1 above, and in further view of Felts et al (US 4,889,199 A).
Regarding Claims 17-19, Dubrow, Jin, Hoffman, and Jin ‘013 teach a nanofiber structure as applied to claim 2 above. However, Dubrow, Jin, Hoffman, and Jin ‘013 are silent with regards to a hydrophobic thin film.
Felts teaches a method of coating a substrate with hexamethyldixoloxane via a chemical vapor deposition process (Felts: col. 6, lines 17-27). Dubrow, Jin, Hoffman, Jin ‘013, and Felts are analogous art because they are related to the same field of endeavor of nanoscale surface features of transparent composites. It would have been obvious to one of ordinary skill in the art at the time of invention to have applied the coating process of Felts to the substrate of Dubrow, Jin, Hoffman, and Jin ‘013, in order to provide scratch resistance while maintaining optical transparency (Felts: col. 6, lines 20-22), as taught .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow, Jin, and Hoffman as applied to claim 1 above, and in further view of Hess et al (US 2011/0286896 A1).
With regards to claim 25, Dubrow, Jin, and Hoffman teach a structure as applied to claim 1 above. The prior art does not appear to disclose oxygen bound to the surface of the substrate (see above discussion). However, Dubrow teaches etching, and it is noted that oxygen plasma etching is one method in the art capable of yielding a substrate having bound oxygen.
Hess discloses a patterned substrate for microfluidic applications, the pattern being formed by oxygen plasma etching (Hess: abstract; para. [0192]). The use of oxygen plasma etching results in a roughness topography which exhibits “roll-off” superhydrophobicity (Hess: para. [0192]). It is noted that the substrate of Dubrow is for microfluidic applications, and domains having superhydrophobicity are desirable for the purpose of directing fluid within the device of Dubrow. Hess, Dubrow, Jin, and Hoffman are analogous art in that they are related to the same field of endeavor of microfluidic substrate materials. One of ordinary skill in the art would have found it obvious to have conducted the oxygen plasma process of Hess on the substrate of Dubrow, Jin, and Hoffman, in order to provide improved superhydrophobicity. It is further noted that, based on Applicant’s arguments, the process of Hess is expected to result in a substrate having oxygen bound to the surface of the substrate, though Hess further corroborates this notion, in that it discloses an oxygen/carbon ratio on the surface of the substrate (i.e., implying that oxygen has been deposited onto the substrate) (Hess: para. [0192]).  

Response to Arguments
Applicant’s arguments/amendments made with respect to the rejections under 35 U.S.C. 112(b) and the prior art rejections under 35 U.S.C. 103 have been considered and are fully persuasive. The present claims are definite as the submitted amendment removes the indefinite term “volatile.” The Examiner further agrees that the amended product-by-process language at least limits the claims to requiring a substrate on which plasma etching can be conducted. This distinguishes from the pipe cited within Dubrow (i.e., to meet the present claims, the inner surface of the pipe of Dubrow would be required to be capable of plasma etching to result in protrusions, but since it is a closed surface, it is not seen how this would be possible). Therefore, the rejections have been withdrawn. However, new grounds of rejection are made in view of Jin ‘013. The Examiner further notes pre-emptive arguments with respect to the presence of support within the present specification for claim 26. The Examiner agrees, but it is noted that a rejection under 35 U.S.C. 112(a) has not been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.W./
Examiner, Art Unit 1783

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783